UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2009 oTransition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 333-135980 NILAM RESOURCES INC. (Exact name of small Business Issuer as specified in its charter) Nevada 98-0487414 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1480 Benevides Street, Sixth Floor "B" Miraflores, Lima 18, Peru Issuer’s telephone number, including area code 1-604-639-6250 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,160,777 Class “A” Common Shares at a par value of $0.001 of the issuer Capital Stock are issued and outstanding as of June 10, 2009. Safe Harbor Statement This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Unaudited Consolidated Balance Sheetas of July 31, 2009 and April 30, 2009 2 Unaudited Consolidated Statements of Operations for the Three Months ended July 31, 2009 and 2008, and for the Period from July 11, 2005 (Inception) to July 31, 2009. 3 Unaudited Consolidated Statementsof Stockholders’ Equity for the Period from July 11, 2005 (Inception) to July 31, 2009. 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended July 31, 2009 and 2008, and for the Period from July 11, 2005 (Inception) to July 31, 2009. 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures over Financial Reporting 12 Part II. Other Information 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults upon Senior Securities 15 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 16 Item 6. Exhibits Signatures 17 i PART I - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of Nilam Resources, Inc. (the “Company”, “Nilam”, “we”, “our”, “us”) follow. All currency references in this report are in U.S. dollars unless otherwise noted. The accompanying Condensed Consolidated Financial Statements of Nilam Resources, Inc. should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended April 30, 2009. Significant accounting policies disclosed therein have not changed except as noted below. NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS July 31, 2009 (Stated in US Dollars) 1 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEET
